     Case 1:21-cv-00204-WMR-JKL Document 1 Filed 01/13/21 Page 1 of 11




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

EQUAL EMPLOYMENT                            )
OPPORTUNITY COMMISSION,                     )
                                            )      CIVIL ACTION NO.
                  Plaintiff,                )
                                            )      JURY TRIAL DEMANDED
v.                                          )
                                            )
TREEHOUSE FOODS, INC., and                  )
TREEHOUSE PRIVATE BRANDS,                   )
INC.,                                       )
            Defendants.                     )
                                            )

                                 COMPLAINT

      This is an action under Title I of the Americans with Disabilities Act of 1990

(the “ADA”), as amended, and Title I of the Civil Rights Act of 1991 to correct

unlawful employment practices based on a disability, and to provide appropriate

relief to Deborah Turner (“Turner”), who was adversely affected by such practices.

The United States Equal Employment Opportunity Commission (the “Commission”

or “EEOC”) alleges that Defendants Treehouse Foods, Inc. and Treehouse Private

Brands, Inc. (“Defendants”), discriminated against Turner by denying her a

reasonable accommodation and discharging her because of her disabilities, in

violation of the ADA, as amended.
     Case 1:21-cv-00204-WMR-JKL Document 1 Filed 01/13/21 Page 2 of 11




                         JURISDICTION AND VENUE

      1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343 and 1345. This action is authorized and instituted pursuant to Section

107(a) of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference Sections

706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), as

amended, 42 U.S.C. §§ 2000e-5(f)(1) and (3); and Section 102 of the Civil Rights

Act of 1991, 42 U.S.C. § 1981(a).

      2.     The employment practices alleged to be unlawful were committed

within the jurisdiction of the United States District Court for the Northern District

of Georgia, Atlanta Division. Venue is proper in this Court under 28 U.S.C. § 1391.

                                     PARTIES

      3.     Plaintiff, the EEOC, is the agency of the United States of America

charged with the administration, interpretation, and enforcement of Title I of the

ADA and is expressly authorized to bring this action by Section 107(a) and Section

503(c) of the ADA, 42 U.S.C. § 12117(a) and § 12203(c), which incorporates by

reference Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

      4.     Treehouse Private Brands, Inc. is a wholly owned subsidiary of

Treehouse Foods, Inc. and at all relevant times, Defendants conducted business in

the State of Georgia and have continuously had at least 15 employees.


                                          2
      Case 1:21-cv-00204-WMR-JKL Document 1 Filed 01/13/21 Page 3 of 11




          5.   At all relevant times, Defendants have been employers engaged in an

industry affecting commerce within the meaning of Section 101(5) of the ADA, 42

U.S.C. § 12111(5), and Section 101(7) of the ADA, 42 U.S.C. § 12111 (7), which

incorporate by reference Sections 701 (g) and (h) of Title VII, 42 U.S.C. § 2000e (g)

and (h).

          6.   At all relevant times, Defendants have been a covered entity under

Section 101(2) of the ADA, 42 U.S.C. § 12111(2).

                        ADMINISTRATIVE PROCEDURES

          7.   More than thirty days prior to the institution of this lawsuit, Turner filed

a charge of discrimination with the Commission alleging violations of the ADA by

Defendants.

          8.   On August 18, 2020, the Commission issued to Defendants a Letter of

Determination finding reasonable cause to believe that the ADA was violated and

inviting Defendants to join with the Commission in informal methods of conciliation

to endeavor to eliminate the unlawful employment practices and provide appropriate

relief.

          9.   On October 27, 2020, the Commission issued to Defendants a Notice

of Failure of Conciliation advising Defendants that the Commission was unable to

secure from Defendants a conciliation agreement acceptable to the Commission.


                                             3
      Case 1:21-cv-00204-WMR-JKL Document 1 Filed 01/13/21 Page 4 of 11




       10.   All conditions precedent to the institution of this lawsuit have been

fulfilled.

                           STATEMENT OF CLAIMS

       11.   Since on or about July 2018, Defendants have engaged in unlawful

employment practices at their Forest Park, Georgia facility in violation of Section

102 of the ADA, 42 U.S.C. § 12112(a) and (b).

       12.   Turner is a qualified individual with a disability under 42 U.S.C. §§

12102 and 12111(8).

       13.   Turner has the following medical conditions: COPD, high blood

pressure, diabetes, chronic bronchitis, a bleeding ulcer, and chronic pain, which

substantially limit her ability to perform major life activities, including but not

limited to, respiratory, gastrointestinal, and circulatory functions and the functions

of breathing, walking, and standing.

       14.   Defendants knew that Turner was disabled when Defendants

terminated her from the Machine Operator position on or about May 7, 2019.

       15.   Turner intermittently used Family Medical Leave Act leave and Short-

Term Disability benefits for treatment of her disabilities from on or about 2004

through the date of her termination.




                                          4
      Case 1:21-cv-00204-WMR-JKL Document 1 Filed 01/13/21 Page 5 of 11




       16.    On five or more occasions between on or about July 30, 2018 through

May 1, 2019, Defendants incorrectly penalized Turner for absences relating to her

disabilities and the treatment of her disabilities.

       17.    For example, on or about July 30, 2019, Turner was absent because of

her disabilities.

       18.    Turner provided medical documentation excusing her absence on July

30, 2018 due to her disabilities to Defendants and Defendants’ third-party leave

administrator, Sedgwick (“Sedgwick”).

       19.    On or about August 8, 2018, Sedgwick approved Turner for Short-Term

Disability benefits from July 23, 2018 through July 30, 2018.

       20.    Defendants assessed Turner an attendance infraction point for her July

30, 2018 absence, and Defendants did not remove the point from her record, in

violation of Defendants’ attendance policy.

       21.    On or about August 14, 2018, Turner was absent due to complications

from her disabilities.

       22.    Turner provided medical documentation excusing her absence on

August 14, 2018 to Defendants and Sedgwick.

       23.    Sedgwick approved Charging Party for FMLA intermittent leave from

June 19, 2018 through August 14, 2018.


                                            5
      Case 1:21-cv-00204-WMR-JKL Document 1 Filed 01/13/21 Page 6 of 11




       24.      Defendants assessed Turner an attendance infraction point for her

August 14, 2018 absence, and Defendants did not remove the point from her record,

in violation of Defendants’ attendance policy.

       25.      On or about October 30, 2018, Turner was hospitalized because of her

disabilities.

       26.      Turner provided medical documentation excusing her absence on

October 30, 2018 to Defendants and Sedgwick.

       27.      Defendants assessed Turner an attendance infraction point for her

October 30, 2018 absence, and Defendants did not remove the point from her record,

in violation of Defendants’ attendance policy.

       28.      On or about April 1, 2019, Turner received a verbal warning for

attendance, and Turner explained to Defendants that her point accumulation was

incorrect, as certain absences were related to treatment of her disabilities, but

inaccurately remained on her record.

       29.      On or about April 10, 2019, Turner received a written warning and

again explained to Defendants that her point accumulation was incorrect, as certain

absences were related to treatment of her disabilities, but inaccurately remained on

her record.




                                           6
      Case 1:21-cv-00204-WMR-JKL Document 1 Filed 01/13/21 Page 7 of 11




       30.      On or about April 11, 2019, Turner underwent an endoscopy relating to

her disabilities.

       31.      Turner provided medical documentation excusing her absence for April

11, 2019 treatment of her disabilities to Defendants and Sedgwick.

       32.      Defendants assessed Turner an attendance infraction point for her April

11, 2019 absence, and Defendants did not remove the point from her record, in

violation of Defendants’ policy.

       33.      On or about April 11, 2019, Turner was placed on decision-making

leave and required to write an apology statement to Defendants.

       34.      Turner completed the statement, and again explained to Defendants that

her point accumulation was incorrect, as certain absences were related to treatment

of her disabilities, but inaccurately remained on her record.

       35.      On or about April 22, 2019, Turner was hospitalized because of her

disabilities.

       36.      Turner provided medical documentation excusing her absence on April

22, 2019 for treatment of her disabilities to Defendants and Sedgwick.

       37.      Sedgwick approved Turner on or about June 4, 2019 for Short-Term

Disability benefits from April 22, 2019 through May 1, 2019.




                                            7
      Case 1:21-cv-00204-WMR-JKL Document 1 Filed 01/13/21 Page 8 of 11




        38.     Defendants assessed Turner an attendance infraction point for her April

22, 2019 absence, and Defendants did not remove the point from her record, in

violation of Defendants’ policy.

        39.     Defendant’s denial of disability-related leave protection caused Turner

to accumulate more than eleven (11) attendance points.

        40.     Turner returned to work after her hospitalization, on or about May 2,

2019.

        41.     On or about May 7, 2019, Defendants terminated Turner’s nineteen-

year employment for violation of the attendance policy.

        42.     During the termination meeting, Turner again explained to human

resources, her supervisor, and the union steward that her attendance infraction point

record was incorrect because she had been absent for treatment relating to her

disabilities.

        43.     Defendants unlawfully refused to accommodate Turner and unlawfully

terminated Turner’s employment because of her disabilities despite that fact that

Turner could perform the essential functions of her job with the accommodation that

she requested and was refused.




                                            8
     Case 1:21-cv-00204-WMR-JKL Document 1 Filed 01/13/21 Page 9 of 11




      44.      The effects of the practices complained of above have been to deprive

Turner of equal employment opportunities and otherwise adversely affect her status

as an employee because of her disability.

      45.      The unlawful employment practices complained of above were

intentional.

      46.      The unlawful employment practices complained of above were done

with malice and/or with reckless indifference to the federally protected rights of

Turner.

                              PRAYER FOR RELIEF

      Wherefore, the Commission respectfully requests that this Court:

      A.       Grant a permanent injunction enjoining Defendants, Defendants’

officers, agents, servants, employees, attorneys, and all persons in active concert or

participation with it, from denying employment opportunities to any individual

based on an actual or perceived disability without performing a full and complete

objective individualized assessment of the employee’s ability to safely perform the

job, from denying reasonable accommodations to disabled employees, or engaging

in any other employment practice that discriminates on the basis of disability.

      B.       Order Defendants to institute and carry out policies, practices, and

programs that provide equal employment opportunities for all employees with


                                            9
     Case 1:21-cv-00204-WMR-JKL Document 1 Filed 01/13/21 Page 10 of 11




disabilities and that eradicate the effects of its past and present unlawful employment

practices.

      C.     Order Defendants to make Turner whole, by providing appropriate back

pay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of its unlawful employment

practices, including but not limited to reinstatement.

      D.     Order Defendants to make Turner whole, by providing compensation

for past and future pecuniary losses resulting from the unlawful employment

practices described above, in amounts to be determined at trial.

      E.     Order Defendants to make Turner whole, by providing compensation

for past and future non-pecuniary losses resulting from the unlawful practices

described above, including inconvenience, emotional pain and suffering, anxiety,

stress, depression, loss of enjoyment of life, and humiliation, in amounts to be

determined at trial.

      F.     Order Defendants to pay Turner punitive damages for its malicious and

reckless conduct described above, in amounts to be determined at trial.

      G.     Grant such further relief as the Court deems necessary and proper in the

public interest.

      H.     Award the Commission its costs in this action.


                                          10
    Case 1:21-cv-00204-WMR-JKL Document 1 Filed 01/13/21 Page 11 of 11




                           JURY TRIAL DEMAND

     The Commission requests a jury trial on all questions of fact raised by its

Complaint.

                                            Respectfully Submitted,

                                            SHARON FAST GUSTAFSON
                                            General Counsel

                                            ROBERT A. CANINO
                                            Acting Deputy General Counsel

                                            GWENDOLYN YOUNG REAMS
                                            Associate General Counsel

                                            MARCUS G. KEEGAN
                                            Regional Attorney

                                            LAKISHA DUCKETT ZIMBABWE
                                            Supervisory Trial Attorney

                                            s/ Robyn M. Flegal
                                            Robyn M. Flegal, Esq.
                                            Trial Attorney
                                            Georgia Bar No. 599572
                                            robyn.flegal@eeoc.gov

                                            U.S. Equal Employment Opportunity
                                            Commission
                                            Atlanta District Office
                                            100 Alabama St., SW, Suite 4R30
                                            Atlanta, GA 30303
                                            (404) 562- 6882 (direct)
                                            (404) 562-6905 (facsimile)



                                       11
